JOURNAL ENTRY AND OPINION
Dr. Reginald D. Sevayega, relator, is seeking a writ of mandamus to compel respondent, Dr. Frank Reis of the Human Resources Department of Cuyahoga Community College to send him copies of various incident reports and witness statements listed in his letter to respondent dated October 25, 1999. Relator, who is incarcerated, claims that respondent has failed to produce the requested documents. For the reasons that follow, we sua sponte dismiss relator's petition for failure to state a claim.
In State ex rel. Fenley v. Ohio Historical Society (1992),64 Ohio St. 3d 509, 597 N.E.2d 120, the Supreme Court of Ohio held that a custodian of public records has no duty to provide copies of public records by mail. Assuming the records requested are indeed public records pursuant to R.C. 149.43, relator, who is incarcerated and clearly unable to appear in person and who is requesting documents via the mail, has failed to set forth a claim for which relief in mandamus is warranted. State ex rel.Sevayega v. City of Cleveland (Nov. 18, 1999), Cuyahoga App. No. 77224, unreported; State ex rel. Porter v. Cleveland Dept. ofPublic Safety (Apr. 23, 1998), Cuyahoga App. No. 74269, unreported.
Case dismissed. Costs to relator.
PATTON, J. AND SPELLACY, J., CONCUR.
                             _________________________ PRESIDING JUDGE ANN DYKE